DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on page 8, that Sakai does not disclose the selection image within the area of focus remaining in a non-selected state in the period between the end of a drag operation and the actual removal of the touch operation, examiner disagrees but also finds the specific argument to be moot.  The claim currently states that the “first non-selected state selection image” was the original image displayed in the first manner (i.e. selected) and that the first non-selected state selection image is displayed in the unselected manner during a drag operation and after a drag operation but prior to removal of a touch from the display.  The combination of Fukuoka and Sakai discloses the ability to utilize a drag operation (Fukuoka) that displays all the icons in a same size until the end of the scrolling where the selected icon is enlarged (Sakai) which can change the originally selected icon to another icon.  Therefore, in the case that an originally selected icon (i.e. the “first non-selected state selection image”) is changed from one to any of the others, the originally selected icon remains an unenlarged icon throughout the entire drag/scroll process because it is not the newly selected icon.  Given applicant’s argument, applicant may have intended to claim that the newly selected icon from the drag operation (not the pre-drag operation selected icon) remains displayed in a second manner as long as a touch is being performed.  However, even if this were the case, paragraph 58 of Fukuoka discloses that a drag operation is not fully complete until the slider is actually released, therefore disclosing (under the previous combination with Sakai) that the newly selected icon would not be enlarged until the touch was removed from the display even if the touch had stopped moving laterally.  Therefore the argument is overcome and the previous rejection remains.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1)	Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. patent application publication 2011/0317192 by Fukuoka et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2007/0160345 by Sakai et al.
2)	Regarding claim 1, Fukuoka teaches an image processing apparatus, comprising: a storage device (figure 2, items 20b-20d); a display device (paragraph 34; UI); a touch-input sensing device (paragraph 40; display is touch sensitive); and a controller (figure 2, item 20a; a CPU) configured to execute: a display control processing in which: the controller controls the display device to display a plurality of selection images arranged each for receiving a selecting operation, the plurality of selection images comprising a selected state selection image being in a selected state and at least one non-selected state selection image being in a non-selected state different from the selected state (figure 3; paragraphs 49 and 55; plurality of selection icons are displayed with some in a selected state using slider 25 and others in a non-selected state outside the window of slider 25); the selected state selection image is displayed on the display device in a first manner indicating the selected state and the at least one non-selected state selection image is displayed in a second manner indicating the non-selected state and different from the first manner (figure 3; icons in the selected state are shown in area 23 for further operations, while icons in non-selected state are shown in area 24 outside the slider selection window), and an image-formation control processing in which the controller causes image formation according to information associated with the selected state selection image (paragraph 49; selection state images corresponding parameters affect printing operation), when the touch-input sensing device receives an operation for performing image formation (paragraph 190; start button can be operation for performing printing and can be a part of the touch screen as noted in paragraph 63), the controller being configured to execute the display control processing in which: when the selected state selection image is displayed in the first manner: in response to reception of a drag operation by the touch-input sensing device (paragraph 58; user can perform a drag operation), scrolls all the selection images in accordance with a distance of a movement of the touch position sensed by the touch-input sensing device (paragraph 91; distance of scrolling icons is in accordance with the user touch operation); and in response to reception of a display operation that is different from the drag operation by the touch-input sensing device, the controller controls the display device to display an image indicating a detail of the information that is information for executing image formation associated with the selected state selection image (figure 6; paragraphs 66 and 67; particular parameters for printing can be selected with a touch operation, details of the parameters being shown in figure 6).
	Fukuoka does not specifically teach the controller displays, in place of the selected state selection image that has been displayed in the first manner, a first non-selected state selection image in the second manner in which a display manner of the first non-selected state selection image is changed from the first manner to the second manner, which is displayed together with at least one second non-selected state selection image in the second manner during a first period starting from a timing when the drag operation is detected by the touch-input sensing device and a touch position of a touch is detected by the touch-input sensing device to a timing when the touch position of the touch operation is not detected by the touch-input sensing device and scrolling all the selection images in the second manner, the first non-selected state selection image being displayed in the second manner in the first period even in a state in which the drag operation has completed and the touch position of the touch operation is being detected by the touch-input sensing device.
	Sakai teaches the controller displays, in place of the selected state selection image that has been displayed in the first manner, a first non-selected state selection image in the second manner in which a display manner of the first non-selected state selection image is changed from the first manner to the second manner, which is displayed together with at least one second non-selected state selection image in the second manner during a period starting from a timing when the drag operation is detected by the touch-input sensing device and a touch position of a touch is detected by the touch-input sensing device to a timing when the touch position of the touch operation is not detected by the touch-input sensing device and scrolling all the selection images in the second manner (paragraphs 50 and 52; prior to scrolling the icon in an area of focus is enlarged and during scrolling, all icons are displayed in an unselected normal sized state until a particular icon settles in the area of focus at which time a particular selected icon [able to be different from the previously selected icon] is enlarged), the first non-selected state selection image being displayed in the second manner in the first period even in a state in which the drag operation has completed and the touch position of the touch operation is being detected by the touch-input sensing device (paragraph 52; since an icon other than the originally selected icon may be the newly selected icon, the display state of the originally selected icon remains in the “second manner” from the start of the drag operation to whenever the icon is once again selected by a future operation which includes the timing of after a touch has stopped moving but before removing the touch from the display [as during this time all icons are still displayed in the “second manner”]).
	Fukuoka and Sakai are combinable because they are both from the function display field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Fukuoka and Sakai to add removing enlargement while scrolling.  The motivation for doing so would have been to remove unwanted information from the selection screen and to focus a user’s attention (paragraph 50).  Therefore it would have been obvious to combine Fukuoka with Sakai to obtain the invention of claim 1.
3)	Regarding claim 2, Fukuoka teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller selects one selection image, as a new selected state selection image, among the selection images that have been being scrolled in the second manner when a sensing of the drag operation by the touch-input sensing device is ended (paragraph 58; slider can be dragged to new position and “selects” new icons for display as shown in figure 4).
4)	Regarding claim 3, Fukuoka teaches the image processing apparatus according to claim 2, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display (i) the new selected state selection image in the first manner and (ii) at least one non-selected state selection image, which are not selected among the selection images, in the second manner (figure 4; after dragging new selected icons are displayed for selection while non-selected icons are displayed differently as shown).
5)	Regarding claim 4, Fukuoka teaches the image processing apparatus according to claim 2, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display (i) the new selected state selection image in the first manner and (ii) an image indicating a detail of the information that is information for executing image formation associated with the new selected state selection image, when the touch-input sensing device receives the display operation in a state in which at least one non-selected state selection image, which are not selected among the selection images, are displayed in the second manner (figure 6; selected icons display parameter information for the printing operation).
6)	Regarding claim 5, Fukuoka teaches the image processing apparatus according to claim 1, wherein the controller receives the operation for performing image formation in response to a touch of the input object on an image-formation-instruction selection image which is a selection image for receiving the operation for performing image formation (paragraph 190; start button can be pressed when “copy” is selected to precipitate printing); and wherein the controller is configured to execute the display control processing in which the controller controls the display device to display the image-formation-instruction selection image with the selection images (buttons of area 22 in figure 3 can be part of touch screen as noted in paragraph 63).
7)	Regarding claim 6, Fukuoka teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner which is emphasized in comparison with the non-selected state selection image (figure 3; icons within slider window are visually emphasized in area 23 and by being bound by the window).
8)	Regarding claim 7, Fukuoka does not specifically teach the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner in which a color indicating the selected state is provided for the selection image.
	Sakai teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner in which a color indicating the selected state is provided for the selection image (paragraph 41; selected icons in an array subjected to a drag operation can be emphasized using a color).
	Fukuoka and Sakai are combinable because they are both from the function display field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Fukuoka and Sakai to add coloring indicating selection.  The motivation for doing so would have been so that a user can distinguish selected icons (paragraph 41).  Therefore it would have been obvious to combine Fukuoka with Sakai to obtain the invention of claim 7.
9)	Regarding claim 8, Fukuoka teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner in which an- 26 - image indicating the selected state is provided for the selection image (figure 3; slider box 25 is an “image” that indicates the selection state).
10)	Regarding claim 9, Fukuoka teaches the image processing apparatus according to claim 8, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display a selection image being in the selected state, in the first manner in which the selection image is surrounded by the image indicating the selected state (figure 3; slider box surrounds selected icons).
11)	Regarding claim 10, Fukuoka teaches the image processing apparatus according to claim 1, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display the selection images such that the selected state selection image and the at least one non-selected state selection image are arranged in a row (figure 3; icons are displayed in a row).
12)	Regarding claim 11, Fukuoka teaches The image processing apparatus according to claim 1, wherein the controller is configured to execute: an image-formation setting screen display processing in which when an instruction for displaying an image-formation setting screen for setting an image-formation parameter is received, the controller controls the display device to display the image-formation setting screen (paragraph 45; copy key can be pressed); an image-formation parameter storing processing in which an instruction for setting the image-formation parameter is received after the image-formation setting screen is displayed in the image-formation setting screen display processing, the controller stores the image-formation parameter based on the received instruction, into the storage device (figure 6; specific parameter selections can be made); and the image-formation control processing in which when an operation on an instruction button for receiving the instruction for performing image formation is received in the state in which the selection images are being displayed on the display device by the display control processing, the controller causes image formation based on the image-formation parameter stored in advance in the image-formation parameter storing processing (paragraphs 165 and 190; printing operation can be selected using the user selected parameters).
13)	Regarding claim 12, Fukuoka teaches the image processing apparatus according to claim 11, wherein the controller is configured to execute the display control processing in which the controller controls the display device to display, with the selection images, an image-formation-setting selection image for receiving the instruction for displaying the image-formation setting screen (buttons of area 22 in figure 3 can be part of touch screen as noted in paragraph 63).
14)	Regarding claim 13, Fukuoka teaches the image processing apparatus according to claim 1, wherein the image formation of the image to be output is printing of the image in the image processing apparatus (paragraph 190; printing can be selected).
15)	Claims 14 and 15 are taught in the same manner as described in the rejections of claims 1 and 13 above, respectively, with the exception of the limitation: a non-transitory storage medium storing a plurality of instructions executable by a processor of an image processing apparatus (Fukuoka figure 2, items 20b – 20d; various storage mediums).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672